

Exhibit 10.30








                                                                                                                                                                                                          
[image00005.jpg]




PARTICIPATION  AGREEMENT FOR
KEVIN SPINK


[image00006.jpg]


This Participation Agreement is entered into as of this 1st day of August, 2017,
by and between First Northern Bank of Dixon, a California-chartered,
FDIC-insured bank with its main office in Dixon, California ("Company") and
Kevin Spink (the "Executive").


Whereas, the Executive has contributed substantially to the success of the
Company and its parent corporation, First Northern Community Bancorp, and the
Company desires that the Executive continue its employ,


Whereas, the Board has in accordance with Section 3.1 of the First Northern Bank
of Dixon Supplemental Executive Retirement Plan (the "Plan") nominated the
Executive for eligibility in such Plan,


Whereas, the Executive wishes to accept participation in the Plan,


Whereas, the Company and the Executive acknowledges that this Participation
Agreement shall be terminated or amended only by a written agreement signed by
the Company and the Executive except as specified in 3.1 below,


Now, Therefore, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree that the Executive is a Participant in
the Plan and further agree as follows:






SECTION 1 DEFINITIONS


Terms used in this Participation Agreement are used as defined in the Plan. In
addition, the following terms shall have the meanings given in this
Participation Agreement.


1.1
Change-in-Control. "Change-in-Control" means the first to occur of any of the
following events:



(a)
Merger – First Northern Community Bancorp merges into or consolidates with
another corporation, or merges another corporation into First Northern Community
Bancorp, and as a result less than 50% of the combined voting power of the
resulting corporation immediately after the merger or consolidation is held by
persons who were stockholders of First Northern Community Bancorp immediately
before the merger or consolidation,

(b)
Acquisition of Significant Share Ownership – A report on Schedule 13D or another
form or schedule (other than Schedule 13G) is filed or is required to be filed
under Sections 13(d) or 14(d) of the Securities Exchange Act of 1934, if the
schedule discloses that the filing person or persons acting in concert has or
have become the beneficial owner of 20% or more of a

--------------------------------------------------------------------------------



class of First Northern Community Bancorp's voting securities, but this clause
(b) shall not apply to beneficial ownership of First Northern Community Bancorp
voting shares held in a fiduciary capacity by an entity of which First Northern
Community Bancorp directly or indirectly beneficially owns 50% or more of its
outstanding voting securities or voting shares held by an employee benefit plan
maintained for the benefit of First Northern Bank of Dixon's employees, or
(c)
Change in Board Composition – During any period of two consecutive years,
individuals who constitute First Northern Community Bancorp's Board of Directors
at the beginning of the two-year period cease for any reason to constitute at
least a majority of First Northern Community Bancorp's Board of Directors;
provided, however, that - for purposes of this clause (c) - each director who is
first elected by the board (or first nominated by the board for election by
stockholders) by a vote of at least two-thirds of the directors who were
directors at the beginning of the period shall be deemed to have been a director
at the beginning of the

two-year period.


1.2
Good Reason. "Good Reason" shall be defined as one or more of the following,
without the Executive's express written consent:



(a)
A material reduction in the Executive's title or responsibilities; or

(b)
A reduction in base salary as in effect on the date of Change in Control; or

(c)
The relocation of the Executive's principal executive office so that Executive's
one-way commute distance from Executive's residence is increased by more than
forty (40) miles; or

(d)
The failure by the Company to continue to provide the Executive with
compensation and benefits substantially similar to those provided under any of
the employee benefit plans in which the Executive becomes a participant, or the
taking of any action by the Company which would directly or indirectly
materially reduce such benefits or deprive the Executive of any material fringe
benefit enjoyed at the time of Change in Control; or

(e)
The failure of the Company to obtain a satisfactory agreement from any successor
or assign of the Company to assume and agree to perform this Agreement.



In order for an event to qualify as Good Reason, Executive must provide the
Company with written notice of the acts or omissions constituting the grounds
for "Good Reason" within thirty (30) days following the initial existence of the
grounds for "Good Reason", must provide the Company with a reasonable cure
period of not less than thirty (30) days following the end of such notice and
must resign within thirty (30) days following the expiration of the Company's
cure period.






SECTION 2 AMENDMENTS


This section, solely for the purpose of benefits earned by this Executive,
amends certain sections of the Plan.


2.1
Amendments Following a Change in Control – If the Executive's employment with
the Company is involuntarily terminated within 24 months after any Change in
Control or in the event the Executive terminates employment voluntarily for Good
Reason within 24 months after any Change-in-Control, the following benefit shall
be payable to the Executive in lieu of any other benefits payable under the
Plan:





Change in Control Benefit -the benefit payable to the Executive shall be the
greater of the payments described in (1) and (2) below:


1.
A lump sum payment Actuarially Equivalent to the benefit determined under
Section

4.1 of the Plan with the following changes: (a) the Target Retirement Percentage
used shall be the Target Retirement Percentage assuming he has accrued Service
to

--------------------------------------------------------------------------------



age 65, and (b) the Profit Sharing Benefit and Social Security Benefit shall be
determined as of the 1st of the year of the Executive's termination. The lump
sum payment shall be determined using the Treasury Rate in effect on the date of
termination and shall be discounted for the period of time the lump sum payment
precedes the date the Participant attains age 65.
2.
A lump sum payment Actuarially Equivalent to the benefit the Participant would
receive from the Plan without regard to this Section 2.1. The lump sum payment
shall be determined using the Treasury Rate in effect on the date of
termination.



The Company shall pay this Change in Control Benefit to the Executive within
three days after the Executive's Separation from Service.  If when the
Participant's Separation from Service occurs, the Participant is a specified
employee within the meaning of Code section 409A, the lump-sum benefit shall be
delayed and shall instead be paid on the first day of the seventh month after
the month in which Separation from Service occurs, with interest to the payment
date using the Treasury Rate.


2.2
Amendment to Section 4.4 of the Plan – If the Executive dies while employed by
the Company, then the benefits payable under Section 4.4 of the Plan shall be
limited to the lesser of a) the benefit described in Section 4.4 of the Plan,
and b) the amount the Company has accrued on its books due to the Executive's
participation in the Plan as of the date of death. The intent of this paragraph
is that the Company will not suffer an accounting loss due to the death of the
Executive.  Should an insurance contract be purchased by the Company on the life
of the Executive, any accounting gain to the Company due to the proceeds of that
contract will be taken into consideration in determining whether the Section 4.4
benefit should be limited to avoid an accounting loss.



2.3
One Benefit Only. Despite anything to the contrary in the Plan or in this
Participation Agreement, the Executive and Beneficiary are entitled to one
benefit only, which shall be determined by the first event to occur that is
dealt with by the Plan and this Participation Agreement. Subsequent occurrence
of events dealt with by the Plan and this Participation Agreement shall not
entitle the Executive or Beneficiary to other or additional benefits under the
Plan or this Participation Agreement.





SECTION 3 MISCELLANEOUS


3.1
Amendments and Termination. This Participation Agreement may be amended or
terminated only by a written agreement signed by the Company and the Executive.
For the purpose of determining benefits for the Executive, any amendment or
termination of the Plan shall be effective for the Executive only by a written
agreement signed by the Company and the Executive. However, the Executive and
Company agree that the Company, in its sole discretion, may amend the Plan and
this Participation Agreement to reduce the impact on the Company's earnings of
any changes made by the Financial Accounting Standards Board, the Securities and
Exchange Commission or any bank regulator to pension accounting standards. The
Company may change the manner of benefit accrual for the Executive if, in the
opinion of the Company,

the changes to the Plan and this Participation Agreement produce an expense
recognition pattern closer to the pattern of expense recognition expected prior
to the change in accounting standards. In no event will the benefit provided to
the Executive at Normal Retirement Age be reduced.


3.2
Binding Effect. This Participation Agreement shall bind the Executive and the
Company, and their beneficiaries, survivors, executors, successors,
administrators and trustees.



3.3
Agreement To Insure. The Company may, in its sole discretion, decide to purchase
a life insurance policy or policies on the life of the Executive in order to
informally fund or otherwise offset the costs incurred by the Plan. The
Executive agrees to complete all forms and undergo any insurance underwriting
that the Company may request from time to time during the Executive's active
employment. In addition, the Executive hereby acknowledges that the Executive,
Beneficiaries, or the Executive's estate hold no claim to any part of the value
of or rights provided by such policies.

--------------------------------------------------------------------------------





In Witness Whereof, the Executive and a duly authorized Company officer have
signed this Participation Agreement as of the day and year shown below.




The
Executive:                                                                                                  
The Company:
First Northern Bank of Dixon
/s/ Kevin Spink
By:  /s/ Jeremiah Smith
Its:  Sr. Exec. VP/Chief Operating Officer














